Citation Nr: 1401801	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-48 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for deviated nasal septum, rated as noncompensably disabling from December 13, 2009, to February 9, 2012.  

2.  Entitlement to a higher initial rating for deviated nasal septum, rated as 10 percent disabling since February 9, 2012.  

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling.

4.  Entitlement to an initial compensable rating for hearing loss.

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for a left knee disability.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from August 2006 to December 2009.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of December 2009 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The issues have been recharacterized to comport with the evidence of record.

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In his November 2010 and February 2012 substantive appeals, the Veteran requested a hearing before the Board.  In August 2012, the Veteran was notified at his last known address that he was scheduled for a hearing at the Cleveland RO; however, he failed to appear.  Thus, his hearing requests are deemed withdrawn.  

The issues of entitlement to higher ratings for PTSD, deviated nasal septum, and hearing loss, as well as entitlement to service connection for a left knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDING OF FACT

Resolving all doubt in the Veteran's favor, TBI is attributable to his active service.  


CONCLUSION OF LAW

The criteria for service connection for TBI are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

According to his testimony, in January 2008, while on patrol with his unit in Iraq, the Veteran was exposed to the concussive force of an improvised explosive device (IED) detonation.  Although the incident is not documented in his service treatment records, the Veteran is a combat veteran; his description of the incident is presumed true.  38 U.S.C.A. § 1154(a).

During a January 2010 VA TBI consult, the Veteran stated that the detonation occurred to his right and that he felt the impact of the blast as he dove to the ground.  He reported no loss of consciousness, but felt "dazed" for approximately one minute.  He did not request a medical evaluation.  

Neuropsychological testing showed some difficulties in executive functioning, attention and language, as well as delayed recall.  Based on these findings and the Veteran's stated history, the VA physician concluded that the Veteran had suffered a mild concussion.  He diagnosed post-concussive disorder, "a form of TBI."  

During a January 2011 VA examination, the Veteran described the incident much as he had in January 2010; however, on this occasion, the Veteran stated that he went immediately back on patrol after the IED blast, and did not describe a period of feeling "dazed" for about a minute.  The examiner concluded that the Veteran's reported memory problems were no more than "benign forgetfulness," and that his complaints of difficulty concentrating was nothing more than boredom.  A mini-mental status examination was normal, with no evidence of executive functioning disorder, memory problems, or concentration problems.  The examiner did not see the need to conduct full neuropsychological testing.  The examiner found that the Veteran does not have post-concussive syndrome, as he was not dazed; nor did he report loss of consciousness after the event.  She found that all of his other emotional signs and symptoms are attributable to his service-connected PTSD.  

Although the VA medical opinions are at odds with each other, each physician is competent to render a medical opinion, and both opinions are supported by adequate rationale and based on the professional judgment of the physician and an in-person evaluation of the Veteran.  The evidence is in equipoise.  Service connection for TBI is warranted.


ORDER

Entitlement to service connection for TBI is granted.


REMAND

In his November 2010 substantive appeal, the Veteran stated that he is still receiving treatment for his claimed disabilities at the VA Medical Center (VAMC) in Cincinnati, Ohio.  The most recent VA treatment records on file are dated May 2010.  Updated VA treatment records must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

In May 2012, the Veteran's representative asserted that his PTSD symptoms have increased in severity since he was last examined in January 2011.  Under these circumstances, the Veteran must be afforded a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Veteran is currently receiving the maximum allowable benefit (10 percent) under Diagnostic Code 6502 for traumatic deviation of the nasal septum.  However, in adjudicating a rating claim, VA is required to consider all potentially applicable alternative diagnostic codes, whether or not raised by a claimant.  Schafrath v. Derwinski, 1 Vet. App. 589, 593  (1991).  

During a September 2009 VA examination, the examiner included a discussion of sinusitis symptoms when describing the Veteran's deviated nasal septum; however, she did not specifically state whether these symptoms are attributable to the deviated nasal septum; to the injury to the nose which caused it; or something else.  The examiner reported that the Veteran experiences 156 non-incapacitating episodes of sinusitis per year, which, if accurate, would result in a higher rating under the diagnostic code for sinusitis.  

The issue must be remanded in order to determine whether the diagnostic criteria for sinusitis are applicable.

The issues of a higher initial rating for hearing loss and service connection for a left knee disability must be remanded in order to obtain current VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records since May 2010.  

2.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional. The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner. If the examiner does not have access to Virtual VA or VMBS, any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review. 

The examiner is to conduct all indicated tests. 

The examiner is to identify the nature, frequency and severity of all current psychiatric symptoms, and specifically address the degree of social and occupational impairment caused solely by the Veteran's PTSD. 

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, severity, and extent of all symptoms attributable to the Veteran's deviated nasal septum.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner. If the examiner does not have access to Virtual VA or VMBS, any relevant treatment records contained in the Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review. 

The examiner is to conduct all indicated tests. 

The examiner is to identify the nature, frequency and severity of all current symptoms of the Veteran's deviated nasal septum, and specifically address whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's sinusitis symptoms are attributable to his deviated nasal septum or to the in-service injury to the nose that caused the deviated nasal septum.  

If so, the examiner must then state the frequency per year of incapacitating episodes due to sinusitis requiring prolonged (lasting 4 to 6 weeks) treatment with antibiotics, as well as the frequency per year of non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  The examiner must consider the September 2009 examination report indicating that the Veteran has "156" non-incapacitating episodes per year, and state whether the Veteran's symptoms currently rise to that level of severity, or whether they have at any point during the course of the appeal.  

A complete rationale must accompany all opinions expressed.  If the examiner feels that an opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then, readjudicate the appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


